Citation Nr: 0619493	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  03-36 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hemorrhoids.

2.  Entitlement to an initial compensable rating for 
osteoarthritis of the lumbar spine.  

3.  Entitlement to an initial compensable rating for Osgood-
Schlatter disease, right knee.

4.  Entitlement to an initial compensable rating for hallux 
valgus, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1992 to 
February 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's hemorrhoid disability is not productive of 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences. 

2.  The veteran's service-connected osteoarthritis of the 
lumbar spine is productive of complaints of pain, but not 
slight limitation of motion, a limitation of forward flexion 
of the thoracolumbar spine to 85 degrees or less, a combined 
range of motion of the thoracolumbar spine not greater than 
235 degrees, or objective findings of muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

3.  The veteran's service-connected Osgood-Schlatter disease, 
right knee, is productive of subjective complaints of pain 
and slight knee disability, with no less than extension to 0 
degrees, and flexion to 130 degrees.

4.  The veteran's hallux valgus of the left foot, is not 
shown to have required surgery; it is not productive of 
severe hallux valgus, equivalent to amputation of the great 
toe.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, 
Diagnostic Code 7336 (2005).

2.  The criteria for an initial compensable rating for 
osteoarthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5292 (effective prior to September 26, 
2003); Diagnostic Code 5237 (effective September 26, 2003).

3.  The criteria for an initial compensable rating for 
Osgood-Schlatter disease, right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.71a, Diagnostic Code 5262 (2005).

4.  The criteria for an initial compensable rating for hallux 
valgus, left foot, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 
Diagnostic Code 5280 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Compensable Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

A.  Hemorrhoids

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2005),
service medical records reflect an August 1998 finding of a 
hemorrhoid on examination.  There was a 2 to 3 millimeter 
anal nodule, nontender and reducible.  ProctoCream was 
prescribed.  In November 2001, a small non-thrombosed 
external hemorrhoid was detected.  ProctoCream was 
prescribed.  

In December 2002, the RO granted service connection for 
hemorrhoids.  The RO assigned a noncompensable evaluation, 
with an effective date for service connection of February 18, 
2002 (i.e., the day after separation from service).  See 
38 C.F.R. § 3.400(b)(2) (2005).  The veteran has appealed the 
issue of entitlement to an initial compensable evaluation.

The RO has evaluated the veteran's service-connected 
hemorrhoids as noncompensable under Diagnostic Code 7336.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent 
rating is warranted for hemorrhoids (external or internal) 
where there is evidence of mild to moderate symptomatology.  
A 10 percent rating is warranted where there is evidence of 
large or thrombotic hemorrhoids, which are irreducible, with 
excessive redundant tissue, and frequent recurrences.  

As for the post-service medical evidence, VA progress notes, 
dated between 2003 and 2005, include a December 2003 report 
which notes complaints of hemorrhoids twice per week that 
protrude and bleed.  On examination, an inflamed external 
hemorrhoid was noted.  Anusol was prescribed.  Reports, dated 
in 2004, note complaints of intermittent hemorrhoidal 
symptoms, and notations of external, symptomatic hemorrhoids 
that were not responding to topical medication or 
suppositories.  

On VA examination in April 2002, the veteran reported 
hemorrhoids for two years with occasional bleeding, itching, 
protrusion, and pain.  He reported a diagnosis two years 
prior of thrombosed posterior hemorrhoid which was in 
remission at the time of the examination.  Physical 
examination revealed large grade 2 internal hemorrhoids at 3, 
5, and 7 o'clock anterior.  He did have a tight sphincter, 
about 80 percent of normal, but no evidence of posterior anal 
fissure and the prostate was normal.  There was no blood in 
the stool.  The examiner diagnosed hemorrhoids, internal, 
with a past history of thrombosed external hemorrhoid.

The veteran underwent another VA examination in June 2004.  
He complained of intermittent hemorrhoidal discomfort with 
onset in 2001.  He reported that occasionally "the tissue on 
the inside comes out" and so he reinserts the tissue."  He 
reported that the hemorrhoidal discomfort occurs at least 
once weekly, and he has been using a hemorrhoidal suppository 
once weekly.  His symptoms may be precipitated by 
constipation or diarrhea.  On rectal examination, there were 
no hemorrhoids detected.  The diagnosis was "hemorrhoids by 
history with no evidence of hemorrhoids on today's 
examination."

The Board finds that the criteria for an initial 10 percent 
rating for hemorrhoids have not been met.  Upon review of the 
service medical records and post-service VA examination 
reports, it is clear that the veteran has experienced 
intermittent hemorrhoids.  The Board has considered the 
veteran's subjective complaints regarding his hemorrhoid 
symptomatology, namely bleeding, itching, protrusion, and 
pain on a weekly basis, and incurrence of a thrombosed 
hemorrhoid in approximately the year 2000.  However, the 
medical evidence is insufficient to show that the veteran's 
hemorrhoids have been productive of irreducible, large, or 
thrombotic hemorrhoids with excessive redundant tissue and 
evidencing frequent recurrences.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the criteria for a compensable rating have 
not been met. 

B.  Osteoarthritis - Lumbar Spine

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1, service medical records reflect an initial 
complaint of low back pain in March 1992.  Subsequently, he 
complained of low back pain in October 1998 and May 1999.  
The assessment was lower lumbar musculoskeletal strain.

In December 2002, the RO granted service connection for 
osteoarthritis of the lumbar spine.  The RO assigned a 
noncompensable evaluation, with an effective date for service 
connection of February 18, 2002 (i.e., the day after 
separation from service).  The veteran has appealed the issue 
of entitlement to an initial compensable evaluation.

The Board initially notes that the veteran filed his claim in 
March 2002.  During the pendency of the veteran's appeal, VA 
promulgated new regulations for the evaluation of 
disabilities of the spine, effective September 26, 2003.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. 
pt. 4).  The amendments renumber the diagnostic codes and 
create a general rating formula for rating diseases and 
injuries of the spine, based largely on limitation or loss of 
motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, the amendments discussed above 
had a specified effective date without provision for 
retroactive application, it may not be applied prior to its 
effective date.  As of the effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.

The RO has evaluated the veteran's service-connected 
osteoarthritis of the lumbar spine as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 (as in effect 
prior to September 26, 2003).  Under DC 5292, limitation of 
motion of the lumbar spine is assigned a 10 percent rating 
for slight limitation of motion. 

The amended version of the rating criteria (as in effect 
September 26, 2003) provides that lumbosacral or cervical 
strain is rated under Diagnostic Code 5237.  

The General Rating Formula provides that a 10 percent rating 
is warranted for: Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

The Board notes that as the veteran is not shown to have 
intervertebral disc syndrome, see e.g., VA X-ray reports, 
dated in April 2002 and June 2004, therefore, application of 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002, and between September 23, 2002 and September 26, 2003), 
and the Formula for Rating Intervertebral Disc Syndrome (as 
in effect September 26, 2003) is not warranted.    

The post-service medical evidence includes VA progress notes, 
dated between 2002 and 2005, which contain a number of 
reports noting complaints of low back pain, with muscle 
strength of 5/5, deep tendon reflexes of 2/2, OA 
(osteoarthritic) changes, and assessments of low back pain.  
A June 2004 X-ray contains an impression noting no DDD 
(degenerative disc disease), spondylolysis, or 
spondylolithesis, mild posteroinferior prominence of L5 
vertebral margin, and no appreciable abnormality of the SI 
(sacroiliac) joints.  

A VA examination report, dated in April 2002, shows that the 
veteran reported having back problems for 10 years.  He 
reported pain in the right flank area which shoots down the 
lateral aspect of the right thigh to the approximate knee 
joint.  He reported that the pain last for a few seconds and 
then disappears.  He reported that he does not know what 
brings the pain and sensation on.  Coughing and sneezing do 
not do it, nor does activity or weather.  On physical 
examination, the spine was completely normal.  He had 135 
degrees of forward flexion.  He could put his fingers easily 
on the floor.  Backward extension was 45 degrees, left and 
right lateral flexion was 45 degrees, and left and right 
lateral rotation was 60 degrees.  There was no pain 
whatsoever.  Leaning to the left did not reproduce the pain 
in the right flank at all.  The diagnosis was lumbar 
condition.  The examiner noted that no cause for the lumbar 
condition was found, and that there was no sign of muscle 
problem, no sign of nerve root irritation, and no functional 
impairment.  An X-ray examination of the lumbar spine 
revealed no degenerative disc disease; no spondylolysis or 
spondylolisthesis; minimal prominence posterioinferior margin 
L5 of doubtful significance; and, question mild facet 
osteoarthritis.

A VA examination report, dated in June 2004, shows that the 
veteran complained of a 12-year history of daily low back 
pain.  He reported that the pain varies in intensity from a 7 
to a 10, on a 10 point scale.  He described the pain as a 
"burning sensation."  He denied any radiation of his pain 
and denied any bowel or bladder problems.  At the time of the 
examination, he rated his pain as an 8.  He reported treating 
his pain with Tylenol and applying Icy Hot.  He reported that 
his current exercise regimen consisted of pushups daily, 
jogging three times weekly for 20 minutes, and taking 
Tylenol.  On physical examination of his lumbar spine, 
flexion was from 0 to 100 degrees; extension was from 0 to 30 
degrees; lateral bending was from 0 to 30 degrees 
(bilaterally); and, rotation was from 0 to 40 degrees 
(bilaterally), with no evidence of pain, weakness, 
fatigability, or lack of endurance with repetitive movement.  
An X-ray examination revealed no degenerative disc disease 
and no spondylolysis or spondylolisthesis; mild 
posterioinferior prominence of L5 vertebral margin; and, 
pelvis demonstrated no appreciable abnormality of SI joints, 
hip joints, or pubic symphysis.  The examiner diagnosed 
lumbosacral strain and noted that an X-ray examination was 
within normal limits.  

The RO initially rated the veteran's disability under 
Diagnostic Code 5292, pertaining to limitation of motion of 
the lumbar spine.  Under the new criteria, the veteran's 
disability would be rated under Diagnostic Code 5237, 
lumbosacral strain.  

The Board finds that an initial compensable rating under DC 
5295 is not warranted.  The ranges of motion in the April 
2002 and June 2004 VA examination reports were previously 
noted, and in the Board's judgment, they are not 
representative of a slight limitation of motion.  In this 
regard, the April 2002 examiner noted that no cause for the 
lumbar condition was found, and that there was no sign of 
muscle problem, no sign of nerve root irritation, and no 
functional impairment.  The examiner characterized the range 
of motion as "absolutely normal."  Thus, the Board finds 
that the evidence is insufficient to show a slight limitation 
of motion, and the Board finds that the criteria for an 
initial compensable rating under DC 5292 are not met.  

The Board has also considered the rating criteria for 
lumbosacral strain (Diagnostic Code 5295).  Shafrath.  Under 
38 C.F.R. § 4.71a, DC 5295 (as in effect prior to September 
26, 2003), a 10 percent rating is assigned for lumbosacral 
strain with characteristic pain on motion.  However, on range 
of motion testing there were no findings or reports of pain 
on motion.  In fact, the April 2002 VA examiner stated that 
there was "no pain whatsoever."  The June 2004 VA examiner 
stated that there was no evidence of pain.  Thus, there is no 
finding of characteristic pain on motion to warrant a 10 
percent rating under DC 5295.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC 5292, the findings do not support an initial compensable 
evaluation due to functional loss.  The April 2002 VA 
examination report notes the following: he moved perfectly 
freely.  He jumped out of his chair to an upright position.  
He jumped onto the table and came up from a supine position 
to sitting position without applying with his hands.  He 
walked well.  He took his shoes and trousers on and off well.  
He leaned over to pick up things on the floor.  He walked 
back and forth across the floor with no limp.  He squatted 
well.  He did 10-toe rising exercises very rapidly, with no 
sign of weakness or fatigue.  He could put his fingers easily 
on the floor.  There was no pain whatsoever.  Leaning to the 
left did not reproduce the pain in the right flank at all.  
Muscle power was 5+.  Reflexes were very active and 
symmetrical.  The thighs, knees and calves were symmetrical.  
There were no abnormal reflexes.  Sensation to pinprick and 
light touch was completely normal in the two lower 
extremities and in the entire lower back area.  The stretch 
signs of bent-leg raising and straight-leg raising did not 
produce any back pain whatsoever in either the sitting 
position or supine position.  The examiner noted that no 
cause for the lumbar condition was found, and that there was 
no sign of muscle problem, no sign of nerve root irritation, 
and no functional impairment.  The June 2004 VA examiner 
stated that there was no evidence of pain, weakness, 
fatigability, or lack of endurance with repetitive movement.  
In summary, when the ranges of motion in the back are 
considered together with the evidence showing functional loss 
-- to include the findings (or lack thereof) pertaining to 
neurologic deficits, muscle strength, and the lack of 
evidence of muscle atrophy -- the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant an initial compensable 
rating.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a compensable rating is also 
not warranted.  On examination in June 2004, flexion was 0 to 
100 degrees; extension was 0 to 30 degrees; lateral bending 
was 0 to 30 degrees; and, rotation bilaterally was 0 to 40 
degrees.  There are no other findings to show that forward 
flexion of the thoracolumbar spine was not greater than 85 
degrees, or that the combined range of motion of the 
thoracolumbar spine was not greater than 235 degrees, nor are 
there objective findings of muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  In addition, the 
evidence does not show that the veteran has any associated 
neurological abnormalities.  See General Rating Formula, Note 
1.  As such, based on the objective findings of record, the 
veteran's disability does not meet the criteria for an 
initial compensable disability rating.

The Board has also considered alternative diagnostic codes 
under the old criteria that potentially relate to impairment 
of the lumbar spine.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board finds, however, that an initial 
compensable rating is not warranted under any alternative 
provision.  In this case, there is no competent evidence to 
show that the veteran has a fracture of the vertebra 
resulting in no cord involvement and abnormal mobility 
requiring neck brace (jury mast), or ankylosis of the lumbar 
spine.  Accordingly, the Board finds that an initial 
compensable rating is not warranted under 38 C.F.R. § 4.71a, 
DC's 5285, 5286 or 5289 (as in effect prior to September 26, 
2003).  
 
In summary, the Board finds that the noncompensable rating 
assigned is appropriate under the old and new criteria.  
Accordingly, the benefit sought on appeal is denied.

C.  Osgood-Schlatter Disease - Right Knee

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1,
service medical records show that in August 1997, the veteran 
received treatment for a complaint of knee pain.  The 
examiner's assessment was patellofemoral syndrome.  Upon 
complaints of knee pain in October 1997, the assessments were 
patella tendonitis, and Osgood-Schlatter disease.  In May 
1999, the veteran again complained of knee pain, and the 
assessment was patellofemoral syndrome vs. Osgood-Schlatter 
disease.

In December 2002, the RO granted service connection for 
Osgood-Schlatter disease, right knee.  The RO assigned a 
noncompensable evaluation, with an effective date for service 
connection of February 18, 2002 (i.e., the day after 
separation from service).  The veteran has appealed the issue 
of entitlement to an initial compensable evaluation.

The RO has evaluated the veteran's Osgood-Schlatter disease, 
right knee, as noncompensable under 38 C.F.R. § 4.71a, DC 
5262.  See 38 C.F.R. § 4.31.  Under DC 5262, a 10 percent 
evaluation is assignable for "Tibia and fibula, impairment 
of: Malunion of: With slight knee or ankle disability."  

The post-service medical evidence includes a VA examination 
report, dated in April 2002, which shows that the veteran 
complained of pain in the knee for the previous 10 years.  He 
reported popping and cracking in the knees, particularly when 
running.  Occasionally he was prescribed Motrin and "knee 
cages," which he reported were elastic supports.  He 
reported using the elastic supports when running.  On 
physical examination, there was no swelling, effusion, pain 
or tenderness.  He had no pain over the femoral or cartilage 
space, meniscus space, or any joint line.  He had bilateral 
Osgood Schlatter disease, right more severe than the left, 
but the examiner percussed the area and there was no pain.  
Range of motion was from 0 to 150 degrees with the heels 
easily touching the buttocks in the full flexion.  There was 
no pain on full flexion or full extension.  The knee joints 
were stable.  The cruciate and collateral ligaments were 
intact.  The McMurray, pivot shift, and Lachman signs were 
all negative.  He had no pain or tenderness.  The examiner 
diagnosed unexplained pain in both knee joints but no 
functional impairment.  The examiner noted full range of 
motion, and that the knees were completely stable.  An X-ray 
examination was within normal limits.

A VA examination report, dated  in June 2004, shows that the 
veteran reported a history of bilateral knee discomfort which 
began during service.  He reported that his left knee makes a 
popping sound at least 100 times a day and is occasionally 
swollen.  He reported pain in the left knee as an 8 on a 10 
point scale.  With regard to his right knee, he reported that 
pain occurs two to three times weekly.  He reported pain in 
the right knee as a 5, increased to a 9 as a consequence of 
jogging.  He treats his bilateral knee discomfort by taking 
two Tylenol in the morning, and occasionally takes a 
nighttime dose.  The examiner noted that review of his claims 
folder indicated that he had bilateral magnetic resonance 
imaging (MRI) studies of both knees in April 2004 and the 
MRIs were within normal limits.  On physical examination, 
there was no warmth, tenderness, erythema or swelling of 
knees.  Range of motion was 0 to 140 degrees flexion 
bilaterally with no evidence of pain, weakness, fatigability, 
or lack of endurance with repetitive flexion.  The examiner 
diagnosed bilateral patellofemoral pain syndrome in veteran 
with history of Osgood-Schlatter with X-rays consistent with 
Osgood-Schlatter and also slight narrowing of patellofemoral 
compartments. 

VA progress notes, dated between 2002 and 2005, show that the 
veteran received several treatments for complaints of knee 
pain.  A January 2004 VA X-ray report was noted to show 
slight widening of the medial margins of the patellofemoral 
compartments, slightly low patellae, mild narrowing of both 
patellofemoral compartments, questionable chondromalacia 
patellae, and separation of a long ovoid tibial tubercle on 
the right compatible with Osgood-Schlatter's disease.  An 
April 2004 MRI report was within normal limits.  An April 
2004 progress note states "ROM (range of motion) full with 
flexion to 130 degrees with no crepitus," and that the knee 
was stable to varus/valgus stress.  The VA progress notes 
contain several notations showing that the veteran reported 
that he ran two miles three times per week, with pain 
generally within the first 1/2 mile.  A July 2004 progress note 
shows that the examiner noted that the veteran may have 
component patellofemoral pain bilateral knees and his 
alignment certainly looked like lateral displacement 
contributes, perhaps chrondromalacia or even Osgood-Schlatter 
changes on plain film.  He responded partially to PT/bracing.  
The examiner stated that if symptoms persist, he could 
consider future orthopedic evaluation, but invasive strategy 
was not likely to improve symptoms at this time.

The Board finds that the criteria for an initial compensable 
rating under DC 5262 have not been met.  The evidence shows 
that the veteran has complained of knee pain, and that X-rays 
are consistent with Osgood-Schlatter and also slight 
narrowing of patellofemoral compartments.  However, there are 
multiple notations that the veteran reported that he ran two 
miles three times per week, with pain generally within the 
first 1/2 mile.  The April 2002 VA examination report shows 
that there was no swelling, effusion, pain or tenderness.  
The June 2004 VA examination report contains similar 
findings, noting that there was no warmth, tenderness, 
erythema or swelling of knees.  The April 2002 VA examiner 
stated that there was no functional impairment and the June 
2004 VA examination report is similarly void of evidence of 
functional impairment.  The April 2004 MRI report was within 
normal limits.  At all times, he is shown to have full 
extension, and flexion of no less than 130 degrees.  There is 
no evidence of instability.  Accordingly, the Board finds 
that the criteria for an initial compensable rating under DC 
5262 have not been met.  

An initial compensable rating is not warranted under any 
other potentially applicable diagnostic code.  Schafrath.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted where knee flexion is limited to 45 
degrees.  Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent 
evaluation is warranted where there is a limitation of knee 
extension to 10 degrees.  

Normal range of motion for the knee is flexion to 140 degrees 
and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

As previously noted, the evidence shows that the right knee 
has no less than extension to 0 degrees, and flexion to 130 
degrees.  Accordingly, the Board finds that the criteria for 
an initial compensable rating under either DC 5260 or DC 5261 
have not been met.  

With regard to the possibility of an increased rating due to 
functional loss, see 38 C.F.R. §§ 4.40 and 4.45; DeLuca; 
VAGCOPPREC 9-98, as previously stated, the veteran is shown 
to have no less than extension to 0 degrees, and flexion to 
130 degrees in his right knee.  The April 2002 VA examination 
report shows that the veteran had no pain over the femoral or 
cartilage space, meniscus space, or any joint line, no pain 
on percussion, and no pain on full flexion or full extension.  
The examiner stated that there was no functional impairment.  
The June 2004 VA examination report shows that there was no 
evidence of pain, weakness, fatigability, or lack of 
endurance with repetitive flexion.  There is no evidence of 
neurological deficit.  The Board further notes that there is 
a complete lack of such findings as incoordination or muscle 
atrophy.  In summary, although the Board has considered the 
veteran's complaints of pain and the noted use of a brace, 
the Board finds that the findings do not support an initial 
compensable evaluation due to functional loss under either DC 
5260 or DC 5261, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45.

Degenerative arthritis has not been detected on X-ray study, 
thus a higher rating is not warranted under Diagnostic Code 
5003.  

Application of Diagnostic Code 5257 is inappropriate as there 
have been no objective findings of recurrent subluxation or 
lateral instability.  Therefore, an initial compensable 
rating is not warranted under DC 5257.  In making this 
determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).  Application of Diagnostic Code 5256 is also 
inappropriate as there is no diagnosis of ankylosis of the 
knee.  Furthermore, the veteran may not be rated by analogy 
to this code as he does not suffer functional immobility of 
the knee.  Likewise, Diagnostic Codes 5258 and 5259 are 
inapplicable, as the clinical evidence does not show that 
cartilage has been removed or dislocated, nor are there 
frequent episodes of "locking," pain and effusion into the 
joint.  Genu recurvatum, as rated pursuant to Diagnostic Code 
5263, is inapplicable as it has not been diagnosed.  

Finally, separate ratings under 38 C.F.R. § 4.71a, DC Code 
5260 and DC 5261 may be assigned for disability of the same 
joint, if none of the symptomatology on which each rating is 
based is duplicative or overlapping.  See VAOPGCPREC 9-04, 69 
Fed. Reg. 59,990 (2004).  In this case, however, as set forth 
above, none of the medical evidence shows that the veteran's 
knee flexion or extension is limited to the extent necessary 
to meet the criteria for separate compensable ratings.  38 
C.F.R. § 4.71, Plate II, DC's 5260, 5261.  Additionally, to 
assign two, separate compensable ratings solely based on 
painful motion under two separate diagnostic codes (i.e., 
under Diagnostic Codes 5260 and 5261) would be in violation 
of the rule of pyramiding.  See 38 C.F.R. § 4.14 (2005); 
VAOPGCPREC 9-04.

D.  Hallux Valgus, Left Foot

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1,
a service medical record, dated in February 2000, shows that 
he was diagnosed with mild hallux valgus and plantar 
fasciitis, left foot.  

In December 2002, the RO granted service connection for 
hallux valgus, left foot.  The RO assigned a noncompensable 
evaluation, with an effective date for service connection of 
February 18, 2002 (i.e., the day after separation from 
service).  The veteran has appealed the issue of entitlement 
to an initial compensable evaluation.

The RO has evaluated the veteran's hallux valgus, left foot, 
as noncompensable under 38 C.F.R. § 4.71a, DC 5280.  See 
38 C.F.R. § 4.31.  Under DC 5280, a 10 percent disabling 
rating is warranted for unilateral hallux valgus, if severe, 
equivalent to amputation of the great toe or if operated upon 
with resection of the metatarsal head.  

The medical evidence includes a VA examination report, dated 
in April 2002, which shows that he complained that his left 
heel burns, and that he experienced such symptomatology for a 
couple of years.  He denied any injury.  He was given inserts 
and inner soles, however, they had not "done much good."  
The inserts give him temporary relief.  He reported that no 
medications had been prescribed.  On physical examination, 
his feet were normal.  He had good arches and there was no 
pronation.  The heel cords were straight, and he walked well.  
He walked on his heels back and forth across the room.  He 
did not have any pain.  He did not have the burning sensation 
that he reported that he gets in his left foot.  He walked on 
his tiptoes and squatted well.  The examiner found no 
tenderness in the heels.  The examiner determined that there 
was no cause found for "burning sensation" in left heel.  
An X-ray examination of the left foot revealed no significant 
radiographic abnormality in the left heel on lateral view, 
and minimal hallux valgus.  Otherwise the left foot was 
within normal limits.

The veteran consulted with a VA podiatrist in April 2004.  
Upon physical examination of the feet, the examiner's 
impression was plantar fasciitis.  The examiner ordered 
Amfits, night splints, prescribed Feldene, ice/heel cord 
stretching, and good supportive shoes.

The veteran underwent another VA examination in June 2004.  
He complained of left heel pain for which he likes to avoid 
weightbearing.  He reported heel pain is a "burning 
feeling."  He was prescribed piroxicam by his podiatrist and 
had not noted much reduction of pain.  He had tried shoe 
inserts without relief.  He denied any pain in his left 
forefoot or pain secondary to hallux valgus.  Physical 
examination of the feet revealed localized tenderness over 
the heel, with no tenderness over the metatarsal joints.  The 
examiner diagnosed plantar fasciitis, left foot.  The 
examiner noted that the veteran had no complaints of 
discomfort secondary to hallux valgus.  An X-ray examination 
demonstrated borderline pes planus, fusion of DIPs 3, 4, and 
5 with possible normal variant.  A June 2004 X-ray 
examination of the feet revealed minimal hallux valgus.  
There was soft tissue over the left first metatarsal head 
which raised the question of mild bunion formation.

Subsequent to his VA examination, the veteran sought follow-
up treatment with the VA podiatry clinic.  The examiner noted 
objectively diminished TTP plantar aspect of heels.  The 
impression was resolving fasciitis.

Applying the schedular criteria to the evidence set forth 
above, the Board finds that the criteria for an initial 
compensable rating for hallux valgus have not been met.  The 
April 2002 VA examination report shows that his feet were 
normal, and that he had good arches and there was no 
pronation.  It was noted that he did not have any pain, or 
the burning sensation that he had previously reported.  The 
examiner found no tenderness in the heels and stated that no 
cause was found for the complaints of a "burning sensation" 
in left heel.  An accompanying X-ray report for the left foot 
characterized the veteran's hallux valgus as "minimal."  
Upon subsequent consultation with the VA podiatry clinic in 
April and June 2004, and undergoing a VA examination in June 
2004, the veteran's complaints and symptoms were attributed 
to his plantar fasciitis.  The Board notes that service 
connection is in effect for plantar fasciitis, left foot, 
thus any symptomatology attributed to this disorder is not 
relevant in assigning a disability rating to the veteran's 
service-connected hallux valgus.  See 38 C.F.R. § 4.14.  At 
the June 2004 VA examination, the veteran specifically denied 
any complaints related to his hallux valgus, and again an X-
ray examination showed "minimal" hallux valgus.  In 
summary, the evidence does not reflect any findings that his 
diagnosed hallux valgus is equivalent to amputation of his 
great toe, nor has the veteran undergone any operations of 
his foot.  The Board therefore finds that the criteria for an 
initial compensable rating under DC 5280 have not been met.

An initial compensable rating is not warranted under any 
other potentially applicable diagnostic code.  Schafrath.  

Under 38 C.F.R. § 4.71a, DC 5284, a moderate foot injury 
warrants a 10 percent disability evaluation.  In this case, 
as previously stated, the April 2002 VA examination report 
shows that his feet were normal, and that he had good arches 
and there was no pronation.  An accompanying X-ray report for 
the left foot characterized the veteran's hallux valgus as 
"minimal."  Upon subsequent consultation with the VA 
podiatry clinic in April and June 2004, and undergoing a VA 
examination in June 2004, the veteran's complaints and 
symptoms were attributed to his plantar fasciitis.  The 
examiner noted that the veteran had no complaints of 
discomfort secondary to hallux valgus.  A June 2004 VA X-ray 
report again noted "minimal" hallux valgus.  Accordingly, 
the Board finds that the criteria for an initial compensable 
rating under DC 5284 have not been met.  

E.  Conclusion

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in March 2002.  
The letter predated the December 2002 rating decision.  See 
id.  The March 2002 VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.  An August 2004 letter from the 
RO informed the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.  In addition, 
any defect with respect to the timing of the VCAA notices in 
this case was nonprejudicial.  There is no indication that 
the outcomes of the claims have been affected, as all 
evidence received has been considered by the RO.  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims, as he has been 
afforded the opportunity to submit additional argument and 
evidence, which he has done.  For these reasons, the timing 
of the VCAA notices was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006). 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  Since the claims for initial 
compensable evaluations have been denied, any question as to 
the appropriate effective date to be assigned is rendered 
moot.  VA is not required, therefore, to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service and service 
medical records, and has obtained VA medical records.  The 
veteran has been afforded VA examinations for all of the 
disabilities on appeal.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

An initial compensable rating for hemorrhoids is denied.  

An initial compensable rating for Osgood-Schlatter disease, 
right knee, is denied.  

An initial compensable rating for osteoarthritis of the 
lumbar spine is denied.  

An initial compensable rating for hallux valgus, left foot is 
denied. 


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


